DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 2011/0187412).
Regarding claim 1, Ma discloses, in at least figures 1-2 and related text, a Gaussian synapse device (the limitation of “a Gaussian synapse device” has not patentable weight because it is interpreted as intended use), comprising: 
a substrate (8/18/S, [3]) having a source contact (contact of 3, [3], figures) and a drain contact (contact of 17, [3], figures); 
two channels (4 (p-S) /14 (n-S), [2]) formed between the source contact (contact of 3, [3], figures) and the drain contact (contact of 17, [3], figures); 
wherein: 
the source contact (contact of 3, [3], figures) connects to a p-type channel (4 (p-S), [2]); 
the drain contact (contact of 17, [3], figures) connects to an n-type channel (14 (n-S), [2]); 
the p-type (4 (p-S), [2]) and n-type channels (14 (n-S), [2]) are connected in series (figures).
Regarding claim 5, Ma discloses the Gaussian synapse device of claim 1 as described above.
Ma further discloses, in at least figures 1-2, table1, and related text, both channels (4 (p-S) /14 (n-S), [2]) include ambipolar transport material ([6]-[8], table 1).
Regarding claim 9, Ma discloses the Gaussian synapse device of claim 1 as described above.
Ma further discloses, in at least figures 1-2, and related text, at least one top-gated transistor (1/11, [2]) in Gaussian synapse device (the limitation of “Gaussian synapse device” has not patentable weight because it is interpreted as intended use).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2011/0187412) in view of Heo (US 2015/0137075).
Regarding claim 6, Ma discloses the Gaussian synapse device of claim 5 as described above.
Ma does not explicitly disclose the ambipolar transport material comprises WSe2.
Heo teaches, in at least figure 1 and related text, the device comprising the ambipolar transport material (material of S10/S20, [63]) comprises WSe2 ([63]), for the purpose of providing high performance inverters including two-dimensional (2D) materials ([7]).
Ma and Heo are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ma with the specified features of Heo because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Ma to have the ambipolar transport material comprises WSe2, as taught by Heo, for the purpose of providing high performance inverters including two-dimensional (2D) materials ([7], Heo).
Allowable Subject Matter
Claims 2-4, 7-8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “a first channel formed between the source contact and the common contact, forming a p- type field-effect transistor (FET); a second channel formed between the drain contact and the common contact, forming an n-type FET” in combination with other elements of the base claims 1 and 2.
Claims 11 is allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 11 that recite “the first channel generates a p-type field effect transistor (FET) and the second channel generates an n-type FET” in combination with other elements of the base claims 11.
Claims 12-20 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 12 that recite “the first channel generates a p-type field effect transistor (FET), wherein the drain contact and the second channel generate an n-type FET” in combination with other elements of the base claims 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811